Citation Nr: 1707136	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  11-20 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for chronic bronchitis.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1961 to December 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified during a video conference hearing before the undersigned Acting Veterans Law Judge in August 2012.  A transcript of that proceeding has been associated with the claims file.

This matter was remanded in June 2014 and February 2015 and is again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This matter has been remanded twice for outstanding service treatment records (STRs).  A February 2016 request for records from the Navy Medical Center, San Diego for the years 1961 and 1962 was conducted and yielded negative results, satisfying these remand requirements.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions).

The Veteran contends that he has a respiratory disability, specifically chronic bronchitis, that had its onset during his military service.  In that regard, the Veteran asserts that during basic training in 1961 he was hospitalized for bronchitis for three weeks and shortly thereafter again hospitalized for a shorter duration of time.  He states that he was consistently treated for bronchitis in service and in the years after service to present, although he states the records of his treatment in the years directly post-service are not available due to the private medical practices now being closed.

The Veteran's service treatment records include a July 1961 record noting a temperature of 103 degrees and diagnosing acute bronchitis.  Another record documented that the Veteran had been admitted in July 1961, and x-rays showed bronchopneumonia.  By July 1961, x-rays showed that the bronchopneumonia had cleared and that the Veteran had responded well to penicillin, tetracycline, and supportive treatment.  He was returned to duty in August 1961.  The service treatment records also include evidence of hospitalization from August 1961 to August 1961, for rubella, during which time the Veteran's lungs were noted to be clear.  

VA and private treatment records show that from the 1990s to present, the Veteran has complained of chronic bronchitis.  VA treatment records dated July 1990, December 2004, February 2005, March 2006, and June 2009 diagnose chronic bronchitis.  Kaiser private treatment records dated November 1998, February 1999 and January 2000 note chronic bronchitis.  In a May 1990 VA treatment record, the Veteran complained of suffering from chronic bronchitis for 30 years, and in a March 2008 VA treatment record, the Veteran complained of suffering from chronic bronchitis for 40 years.  In VA treatment records dated March 2008 and November 2010, the Veteran requested a recurring prescription for chronic bronchitis; such prescription was renewed in July 2011 and January 2012.  In a February 2007 VA treatment record, the Veteran reported suffering from recurring bronchitis four times yearly.

The Veteran appeared for a VA examination in April 2011.  The examiner diagnosed mild restrictive lung disease confirmed by pulmonary function testing.  The examiner found the claimed chronic bronchitis or any other chronic lung disability less likely as not the result of service.  The examiner based this rationale on the fact that there is no evidence in the STRs to suggest chronic bronchitis in service.  This opinion is inadequate as lack of evidence in the STRs is insufficient rationale to support a negative nexus opinion.  The mere absence of evidence does not equate to unfavorable evidence.  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  

Further, the examiner stated it was unclear if the Veteran's diagnoses of chronic bronchitis in the record were properly determined.  In light of the multiple diagnoses of chronic bronchitis in the record and the Veteran's statements that he gets bronchitis four times yearly, clarification of this statement is needed.  Finally, the examiner did not discuss in the rationale the Veteran's lay statements, notably that he suffered from chronic bronchitis in-service and in the years after service to present, and that he presently suffers from bronchitis up to four times yearly.

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to an appropriate examiner to determine the nature and etiology of the Veteran's claimed respiratory disability to include chronic bronchitis.  The examiner must note that the claims file has been reviewed.

If an in-person examination of the Veteran is required by the examiner to respond to the inquiries below, one should be scheduled.

(a)  State all diagnoses as to the Veteran's respiratory condition, and please note and discuss the multiple diagnoses of chronic bronchitis in the record as detailed above.

(b)  With respect to all respiratory disorders found to include chronic bronchitis as noted in the record, the examiner should provide an opinion as to whether it is at least as likely as not that each disability is etiologically related to service or was manifest within one year of service discharge. 

(c)  In formulating the above opinions, the examiner is requested to discuss the Veteran's lay statements that he suffered from recurring bronchitis in-service and in the years directly after service to present and presently suffers recurring bronchitis up to four times yearly.

(d)  In formulating the above opinions, the examiner is requested to discuss the STRs, specifically the in-service treatment for bronchitis as detailed above.

A fully explained rationale is requested.  The examiner is advised that a lack of evidence in the STRs is insufficient rationale to support a negative nexus opinion.  The mere absence of evidence does not equate to unfavorable evidence.  

2.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of the benefit requested is not granted, issue a supplemental statement of the case to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. K. BARONE
 Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




